DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/22.
Applicant’s election without traverse of claims 1-11 in the reply filed on 6/1/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 12-16 directed to an acoustic baffle non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for forming a multilayer acoustic baffle for a vehicle comprising:
(a) providing the following lay-up:
a coverstock layer having a thickness of 2.0 mm to 7.0 mm;
a spunbond nonwoven layer at a thickness in the range of 0.25 mm to 0.40 mm and a basis weight in the range of 25 g/m2 to 40 g/m2;
a first adhesive layer present as particles with an average particle size in the range of 50 um to 250 um and at basis weight of 25 g/m2 to 55 g/m2 at a thickness of 0.1 mm to 0.5 mm;
a first fiberglass layer at a thickness of 0.20 mm to 0.55 mm at a basis weight of 100 g/m2 to 200 g/m2;
a polymeric foam layer at a thickness of 4.0 mm to 7.0 mm at a density of 1.2 lbs./ft.3 to 3.6 lbs./ft.3:
a second fiberglass layer at a thickness of 0.20 mm to 0.55 mm at a basis weight of 100 g/m2 to 200 g/m2;
a second adhesive layer present as particles with an average particle size in the range of 50 um to 250 um and at basis weight of 25 g/m2 to 55 g/m2 at a thickness of 0.1 mm to 0.5 mm;
a porous bicomponent nonwoven fiber layer at a thickness of 0.25 mm to 0.40 mm having a basis weight of 40 g/m2 to 100 g/m2 including monofilament fibers present at 0.05 dtex to 2.5 dtex;
(b) heating said layered construction and pressing to form said acoustic baffle having a thickness in the range of 7.0 mm to 15.0 mm and an air permeability in the range of 5000 mks Rayls to 15,000 mks Rayls.

Li (US 2011/0285178), Oosting (US 8016072) and Nonogi (US 2011/0100748) teach a method for forming a multilayer acoustic baffle comprising: a coverstock layer, a spunbond nonwoven layer, a first adhesive layer, a first fiberglass layer, a polymeric foam layer, a second fiberglass layer, a second adhesive layer, a porous bicomponent nonwoven fiber layer and heating said layered construction and pressing to form said acoustic baffle. However the references do not teach the claimed range values including the thickness, weight, particle size, density and air permeability of the claims. These range values would not have been obvious to one of ordinary skill in the art as they are very specific to the acoustic baffle and would not have been found through routine experimentation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748